Citation Nr: 0206540	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the sternum.

(The issues of entitlement to service connection for left 
knee disability and entitlement to an increased rating for 
residuals of a burn of the left popliteal region, currently 
evaluated as 10 percent disabling, will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
March 1987.

This matter comes before the Board following a February 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO) which, in 
part, denied the veteran's claim of entitlement to service 
connection for right knee disability.  This matter also comes 
before the Board following a September 1996 rating decision 
which, in part, granted service connection for residuals of a 
fracture of the sternum, assigning a noncompensable 
evaluation therefor effective October 4, 1995.  In a March 
1997 rating decision, the evaluation assigned the sternum 
disability was increased to 10 percent disabling, effective 
October 4, 1995.  This case was remanded by the Board in 
August 1998 and June 2000 for further development; it was 
returned to the Board in January 2002.

The Board notes that the issues of entitlement to service 
connection for left knee disability and entitlement to an 
increased rating for residuals of a burn of the left 
popliteal region have been developed for appellate review; 
however, the Board is currently undertaking additional 
development on those issues pursuant to authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development actions are 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 67 Fed. Reg. 3099, 
3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  

The Board also notes that a February 2000 rating decision 
granted service connection for low back disability, assigning 
a 10 percent evaluation therefor.  In a May 2000 statement, 
the veteran's representative did not express disagreement 
with the initial rating assigned the veteran's low back 
disability, but did request that the veteran's low back 
disability be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, and also requested that VA 
provide the veteran with another examination of that 
disability.  See generally, Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Gallegos v. Principi, No. 01-7037 (Fed. 
Cir. Mar. 15, 2002).  The record reflects that the veteran's 
claim for an increased rating for low back disability is 
currently undergoing development by the RO, and is not before 
the Board at this time.


FINDINGS OF FACT

1.  The veteran does not have right knee disability.

2.  The fracture of the veteran's sternum is healed, and the 
only residual of that fracture is tenderness to touch over 
the sternum.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, nor is right knee disability proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the sternum have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has right knee disability which 
either originated in service, or was caused or chronically 
worsened by his service-connected disabilities.  He also 
contends that the rating currently assigned the residuals of 
his sternum fracture do not accurately reflect the severity 
of that disability.

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim); Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629 (Aug. 29, 2001).

The Board notes that the RO, in denying service connection 
for right knee disability and determining that the veteran is 
entitled to an initial 10 percent evaluation, but not higher, 
for the residuals of a fracture of the sternum, considered 
both of the above claims on the merits.  After review of the 
record, the Board further concludes that VA's duties under 
the VCAA and the new regulations have been fulfilled. 

The record reflects that the veteran was provided on February 
24, 1995, with notice of the February 1995 rating decision 
which denied entitlement to service connection for right knee 
disability, and was provided on September 17, 1996, with 
notice of the September 1996 rating decision which granted 
service connection for residuals of a fracture of the 
sternum.  The veteran was provided with a statement of the 
case in July 1995 with respect to the right knee disability 
issue, and with a statement of the case in November 1996 
addressing the sternum disability issue.  The statements of 
the case notified the veteran of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  The Board notes that 
the veteran presented testimony at a hearing before a hearing 
officer at the RO in January 1997 with respect to his sternum 
disability.

The Board remanded the case in August 1998 in part to offer 
the veteran the opportunity to clarify whether he desired a 
personal hearing at the RO; the remand instructed the RO to 
give the veteran the opportunity to appear at such a hearing, 
especially with respect to his right knee claim.  In the June 
2000 remand, the Board noted that the RO had failed to comply 
with the August 1998 remand, and again instructed the RO to 
give the veteran the opportunity to appear at a hearing at 
the RO.  

The record reflects that the RO thereafter, in April 2001, 
requested the veteran to specify whether he wanted to appear 
for a hearing.  The RO repeated this request in July 2001.  
Later in July 2001, the veteran submitted a statement 
indicating that he had read the latest supplemental statement 
of the case, that he had stated his case completely, and that 
he wanted his case forwarded immediately to the Board for 
appellate review.  He submitted a similar statement in 
November 2001.  The veteran has not expressed a desire at any 
time following the August 1998 Board remand to attend a 
hearing before a hearing officer at the RO.  In light of the 
above, the Board concludes that the veteran has been offered 
the opportunity to appear at a personal hearing at the RO on 
more than one occasion, and that he has made clear that he 
does not desire another hearing, including with respect to 
the issue of entitlement to service connection for right knee 
disability. 

Based on the procedural history of this case outlined above, 
it is the conclusion of the Board that VA has no outstanding 
or unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the statements of the case and supplemental statements of the 
case informed the veteran of the information and evidence 
needed to substantiate his claims.  It is clear from 
submissions by and on behalf of the veteran that he is 
conversant with the legal requirements in this case.  The 
Board notes, moreover, that the veteran was specifically 
informed of the VCAA in an April 2001 letter from the RO, and 
that a June 2001 supplemental statement of the case re-
adjudicated the veteran's claims in light of the VCAA.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were either obtained by the 
RO or provided by the veteran.  The veteran has not alleged 
the presence of any additional relevant medical records which 
have not been obtained, or requested that VA obtain any 
records for him.  In October 2001, he informed VA that he had 
no further medical evidence to submit.  In addition, the 
record reflects that the veteran has been afforded several VA 
examinations in connection with his claims. 

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the 
regulations of August 29, 2001.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual background

Service medical records show that on examination in May 1984, 
the veteran reported experiencing shortness of breath with 
running.  The records also show that the veteran was 
hospitalized in July 1986 several days after he was involved 
in a jeep accident in which he reported sustaining a burn 
over his posterior left leg, just above the popliteal area.  
He also reported that he was told that he had a non-displaced 
sternum fracture as a result of the motor vehicle accident 
(MVA).  The veteran did not mention any right knee 
complaints, and no findings regarding the right knee were 
reported.  By discharge, his sternum fracture, which was 
described as non-displaced per X-ray studies, was noted to 
have healed uneventfully, with no further symptoms.  The 
discharge diagnoses were sternum fracture, and superficial 
abscess of the left popliteal region.  At a November 1986 
examination shortly before discharge, the veteran denied any 
shortness of breath or chest pain or pressure.  No pertinent 
findings, other than the presence of a left posterior thigh 
scar and a surgical scar from the skin graft, were noted on 
physical examination.  Chest X-ray studies were normal.

On file is the report of a November 1987 VA examination, at 
which time the veteran reported left knee complaints and 
admitted to smoking one pack of cigarettes per day.  On 
physical examination, the veteran was described as grossly 
obese.  His gait was normal, and there was no evidence of 
lower extremity atrophy or soft tissue swelling, and no 
evidence of instability.  No respiratory abnormalities were 
identified on examination.

Private medical records for September 1994 show that the 
veteran was evaluated for complaints of back and left leg 
pain, as well as intermittent tingling and numbness.  He also 
complained of episodic numbness affecting his right thigh.  
On physical examination, range of motion of the extremities 
was intact, and deep tendon reflexes at the knees were 2+.  
There was some weakness in the left lower extremity but the 
veteran's gait was non-antalgic.  An electromyography (EMG) 
in November 1994 demonstrated findings compatible with an 
active left L5 radiculopathy.

The veteran was afforded VA medical examinations in September 
1994, at which time he reported that he had not worked since 
1989 because of poor health.  He reported experiencing low 
back pain radiating to his left lower extremity.  The veteran 
told the examiner of his history of experiencing a fracture 
of the sternum.  His gait was abnormal on physical 
examination, primarily due to low back pain.  Examination of 
the lower back revealed neurologic deficits affecting the 
left lower extremity, but not the right lower extremity.  
Examination of the precordial region, including the sternum, 
was entirely normal, without any deformity, localized 
tenderness or limitation of thoracic movements.  The examiner 
noted that the veteran had made a complete recovery from his 
sternum fracture, and that it appeared from the veteran's 
medical history that the fracture did not result in any 
intrathoracic organ injury.  He diagnosed the veteran as 
status-post fracture of sternum without demonstrable 
residuals or sequelae.

In an October 1994 statement, J.S.S., M.D., indicated that 
the veteran reported that he fractured his left leg and 
sternum in a MVA in service.  The veteran reported that he 
had stopped working around 1992 because of low back problems.  
The veteran indicated that he experienced periodic numbness 
radiating to both lower extremities.  Physical examination 
demonstrated full lower extremity strength and normal tone, 
and sensory examination was intact.  His knee reflexes were 
3, bilaterally.  Dr. J.S.S. concluded that the veteran's 
symptoms were compatible with a left lumbosacral radicular 
process.  He also indicated that he was bothered by the 
evidence of hyperactive reflexes, and wanted, in light of the 
history of sternum trauma, to rule out any possibility of 
remote thoracic cord pathology.

The veteran was afforded a VA examination in April 1996, at 
which time he reported fracturing his sternum in a MVA in 
service, but voiced no current complaints of pain over the 
sternum.  Physical examination disclosed that patellar 
reflexes were within normal limits.  The veteran evidenced 
right knee flexion to 114 degrees and extension to 0 degrees.  
Physical examination of the sternum revealed no swelling, 
deformity, angulation, false motion or shortening, and no 
intra-articular involvement.  X-ray studies of the sternum 
showed that the sternum appeared to be intact, and no obvious 
fracture was identified; there appeared to be some deformity 
at the very distal tip of the sternum.  The examiner 
diagnosed history of injury causing sternum fracture, but 
with no current clinical evidence of a problem associated 
with the fracture. 

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1997, at which time he testified that 
his sternum symptoms had worsened.  He said that when he lied 
down at night, he experienced greater difficulty with 
breathing; he testified that he experienced no such 
difficulty when upright.  The veteran admitted that he smoked 
cigarettes at the rate of one pack per day, but he denied 
having been diagnosed with a respiratory disorder.  He 
testified that he experienced sternum pain, but not in 
response to touch, and he denied seeking any treatment for 
his sternum complaints.  The veteran's wife confirmed that he 
experienced trouble breathing when sleeping.

Private medical records for February 1997 to December 2000 
show treatment for back complaints, including degenerative 
joint disease.  The veteran reported leg pain and numbness 
radiating from his lower back, but denied any peroneal 
numbness.  Physical examination showed that the veteran's 
gait was normal, and that reflexes were normal on the right, 
with full muscle strength.

The veteran was afforded a VA examination in October 1998, at 
which time the examiner, after noting that the veteran's 
claims file had been reviewed, reported the veteran's 
complaint of two-pillow orthopnea; the veteran denied any 
significant chest pain.  On physical examination, the veteran 
was described as obese, with a mildly antalgic gait favoring 
the left leg.  The veteran exhibited full range of right knee 
motion, and motor strength was 5/5 in that extremity.  The 
veteran's sternum was tender to palpation and mildly 
exacerbated with activity.  X-ray studies of the sternum were 
of poor quality but possibly showed signs of a healed sternum 
fracture.  The examiner also concluded that the veteran's 
sternum was not causing any significant disability, and was 
not causing the reported difficulty with breathing at night.

In a December 2000 statement, W.R.K., M.D., indicated that 
the veteran was seen for a second neurosurgical opinion 
concerning his back disability.  The veteran reported low 
back pain radiating to both lower extremities, with some 
numbness; he reported that his leg problems began around 
1990.  On physical examination, motor strength in the lower 
extremities was intact and full.  Straight leg raise testing 
was positive on the left, but negative on the right.  His 
gait was intact and deep tendon reflexes were 1+; sensation 
was preserved.  Dr. W.R.K. concluded that the veteran had 
back and leg pain secondary to musculoskeletal problems and 
degenerative joint disease.  He concluded that the veteran's 
complaints were not due to any pathology in the lumbar spine 
visible on lumbar myelography.

On file are VA treatment records for January 2001 to May 2001 
which show that the veteran complained of radiating low back 
pain, numbness and burning, but that he denied any weakness, 
joint stiffness, swelling or problems with moving either 
lower extremity.  Sensation in his lower extremities was 
normal, his gait was steady, and his strength was generally 
full.  The treatment records show that the veteran complained 
of dyspnea on exertion, but denied any history of orthopnea.  
The treatment records indicate that the veteran reported 
working for a beer distributor for the previous five years; 
the veteran indicated that his job was impacted by chronic 
pain.

On file is the report of a May 2001 VA orthopedic 
examination, at which time the examiner reviewed the claims 
file and noted that X-ray studies of the right knee were 
completely normal.  

Analysis

I.  Service connection

The veteran contends that his right knee disability 
originated in service, or was caused or chronically worsened 
by his service-connected disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

Service medical records are completely negative for any 
complaints, finding or diagnosis of right knee disability, 
and there is no post-service medical evidence of a right knee 
disorder.  While the record arguably demonstrates occasional 
abnormalities with respect to the right knee, such as the 
somewhat hyperactive knee reflexes evident in October 1994, 
and the somewhat hypoactive knee reflexes demonstrated in 
December 2000, or the somewhat diminished range of right knee 
motion exhibited on examination in April 1996, none of the 
veteran's treating or examining private or VA physicians has 
diagnosed a right knee disorder, or even indicated that any 
of the above-noted symptoms are suggestive of an underlying 
right knee disorder.  The Board also notes that examination 
of the right knee on many other occasions was negative for 
any pertinent abnormalities.  Moreover, X-ray studies of the 
right knee were reported by the May 2001 examiner as normal.

The veteran primarily argues that the radicular symptoms 
associated with his low back disability, namely the pain and 
numbness radiating to his right knee, represent right knee 
disability.  The Board wishes to emphasize the difference 
between reported pain and diagnosed disability.  In this 
case, some physicians have suggested that the veteran's 
reported right knee pain and numbness are attributable to his 
service-connected low back disability in the sense that 
perceived pain and numbness in the area of the right knee 
originated elsewhere.  Notably, however, none of the 
physicians has opined that the veteran has a right knee 
disability which is caused by the service-connected low back 
disability.  Nor has any physician otherwise suggested that 
the veteran has a right knee disorder.

In sum, despite multiple examinations of the veteran's lower 
extremities, there is no medical evidence on file of a 
diagnosis of right knee disability.  The only evidence in 
favor of the veteran's claim consists of the statements of 
the veteran himself.  However, as a layperson, the veteran is 
not competent to offer medical opinions, so his assertions 
concerning medical diagnosis or causation does not constitute 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the veteran does not currently experience a 
right knee disability, his claim must be denied.  38 U.S.C.A. 
§ 5107.

II.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a fracture of the 
sternum.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability, except as described below.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001). 

Service connection for residuals of a fracture of the sternum 
was granted in September 1996, evaluated as noncompensably 
disabling effective October 4, 1995.  The evaluation assigned 
the veteran's disability was increased to 10 percent in March 
1997, effective October 4, 1995.

The RO evaluated the veteran's disability as 10 percent 
disabling by analogy to 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001), for a demonstrably tender and painful scar; a 
maximum 10 percent schedular evaluation is available under 
that code.  (When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (2001).)

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After carefully reviewing the record, the Board finds, as did 
the RO, that the veteran's sternum disability is most 
appropriately rated under 38 C.F.R. § 4.118, Diagnostic Code 
7804, since the primary symptom associated with this 
disability is tenderness to touch over the sternum.  The 
Board notes that the residuals of the veteran's sternum 
fracture do not involve disability analogous to removal of a 
rib under 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2001), or 
involve widespread musculoskeletal pain and tenderness to 
warrant a rating by analogy to a disability such as 
fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2001).  Moreover, contrary to the assertions of the veteran, 
and as will be discussed in further detail below, there is no 
medical evidence of pulmonary disability to warrant a rating 
under any of the Diagnostic Codes relating to respiratory 
disorders (38 C.F.R. § 4.97 (2001)).  Accordingly, the Board 
will evaluate the veteran's disability under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804. 

The record reflects that the veteran sustained a non-
displaced fracture of his sternum in 1986, which healed 
uneventfully by August 1986.  On VA examination in September 
1994, the veteran was noted to have made a complete recovery 
from his sternum fracture, with no demonstrable residuals or 
sequelae evident on examination.  VA examination in April 
1996 was also negative for any clinical evidence of 
disability associated with the veteran's fracture, and X-ray 
studies at the time, while demonstrating the presence of some 
deformity at the distal tip of the sternum, showed no 
evidence of an obvious fracture.  When examined in October 
1998, the veteran exhibited tenderness of his sternum to 
touch, but X-ray studies showed that his fracture was healed, 
and the examiner concluded that the veteran's sternum 
condition was not causing any significant disability.

The Board acknowledges the veteran's statements and testimony 
to the effect that he believes that the shortness of breath 
he experiences is attributable to his sternum fracture.  
Notably, however, the October 1998 VA examiner specifically 
addressed the veteran's contention, but concluded that the 
veteran's breathing difficulties were not associated with his 
service-connected residuals of a sternum fracture.  The 
veteran has not proffered any evidence, other than his own 
statements and testimony, suggesting that his breathing 
complaints are etiologically related to his sternum 
disability.  The Board again notes that, as a layperson, the 
veteran is not competent to offer medical opinions, so his 
assertions concerning medical diagnosis or causation do not 
constitute competent evidence.  See Espiritu, supra.

The Board also notes that Dr. J.S.S., in his October 1994 
statement, suggested that the possibility of any remote 
thoracic cord pathology should be ruled out in light of the 
veteran's hyperactive knee reflexes and the history of 
sternum trauma.  The Board points out, however, that the 
September 1994 VA examiner specifically noted that the 
veteran's medical history did not suggest that his sternum 
fracture involved any intrathoracic organ injury, and the 
examiner further concluded that there were no demonstrable 
residuals or sequelae of the service injury evident on 
examination.  Moreover, while subsequently prepared letters 
from Dr. J.S.S. are on file, none contains any further 
reference to the concerns he expressed in October 1994.  The 
Board notes in passing that while it was the veteran's 
hyperactive reflexes which prompted Dr. J.S.S.'s concern, 
subsequent examinations of the veteran have generally 
described his reflexes as either normal, or slightly 
diminished.  

In short, the evidence shows that the veteran's sternum 
fracture healed by the time he left service, leaving only 
some measure of deformity at the very distal tip of the 
sternum, and that the only current clinically identifiable 
symptom of his disability is tenderness to touch over the 
sternum.  Since a maximum 10 percent evaluation is available 
under Diagnostic Code 7804, and as there is no other basis on 
which to assign an evaluation higher than 10 percent for the 
veteran's sternum disability, the preponderance of the 
evidence is against the veteran's claim, and his claim for an 
evaluation in excess of 10 percent for residuals of a sternum 
fracture must be denied.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2001).  The record reflects that the veteran has a history 
of employment difficulties, but that he has been working on a 
steady basis at a beer distribution facility for several 
years.  Moreover, while the veteran's sternum is tender on 
examination, the veteran has not submitted any evidence or 
argument showing that his sternum disability interferes with 
his employment.  The Board also notes that private and VA 
treatment records are negative for any reference to sternum 
complaints.  The Board points out that the 10 percent 
evaluation assigned for the veteran's sternum disability 
acknowledges that this impairment causes some interference 
with employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that his disability 
has interfered with his employment to a degree greater than 
that contemplated by the regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the industrial impairment 
resulting from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting the veteran's 
claim for service connection for residuals of a fracture of 
the sternum, assigned the veteran an effective date for the 
grant of service connection of October 4, 1995.  The Board 
has reviewed the evidence of record, but concludes that the 
veteran's sternum disability has remained no more than 10 
percent disabling for the entire period since October 4, 
1995.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the sternum is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

